UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2015 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13163 Acxiom Corporation (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 71-0581897 (I.R.S. Employer Identification No.) P.O. Box 8190, 601 E. Third Street, Little Rock, Arkansas (Address of Principal Executive Offices) 72203-8190 (Zip Code) (501) 342-1000 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No[X] The number of shares of common stock, $ 0.10 par value per share, outstanding as of February 1, 2016 was 77,724,143. 1 ACXIOM CORPORATION AND SUBSIDIARIES INDEX REPORT ON FORM 10-Q December 31, 2015 Page No. Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2015 and March 31, 2015 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three Months ended December 31, 2015 and 2014 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Nine Months ended December 31, 2015 and 2014 (Unaudited) 5 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three Months ended December 31, 2015 and 2014 (Unaudited) 6 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Nine Months ended December 31, 2015 and 2014 (Unaudited) 7 Condensed Consolidated Statement of Equity for the Nine Months ended December 31, 2015 (Unaudited) 8 Condensed Consolidated Statements of Cash Flows for the Nine Months ended December 31, 2015 and 2014 (Unaudited) 9-10 Notes to Condensed Consolidated Financial Statements 11-29 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30-45 Item 3. Quantitative and Qualitative Disclosures about Market Risk 46 Item 4. Controls and Procedures 46 Part II. Other Information Item 1. Legal Proceedings 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 6. Exhibits 48 Signature 49 Exhibit Index 50 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) December 31, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Deferred income taxes Refundable income taxes Restricted cash held in escrow - Other current assets Assets from discontinued operations - Total current assets Property and equipment, net of accumulated depreciation and amortization Software, net of accumulated amortization Goodwill Purchased software licenses, net of accumulated amortization Other assets, net $ $ LIABILITIES AND EQUITY Current liabilities: Current installments of long-term debt $ $ Trade accounts payable Accrued expenses Payroll Other Acquisition escrow payable - Deferred revenue Liabilities from discontinued operations Total current liabilities Long-term debt Deferred income taxes Other liabilities Commitments and contingencies Equity: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost ) ) Total equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months ended December 31 Revenues $ $ Cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative Gains, losses and other items, net Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Other, net 35 Total other expense ) ) Loss from continuing operations before income taxes ) ) Income taxes ) ) Net earnings (loss) from continuing operations ) Earnings (loss) from discontinued operations, net of tax ) Net earnings (loss) $ ) $ Basic earnings (loss) per share: Net earnings (loss) from continuing operations $ ) $ Net earnings (loss) from discontinued operations ) Net earnings (loss) $ ) $ Diluted earnings (loss) per share: Net earnings (loss) from continuing operations $ ) $ Net earnings (loss) from discontinued operations ) Net earnings (loss) $ ) $ See accompanying notes to condensed consolidated financial statements. 4 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Nine Months ended December 31 Revenues $ $ Cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative Gains, losses and other items, net Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Other, net ) Total other expense ) ) Loss from continuing operations before income taxes ) ) Income taxes ) ) Net loss from continuing operations ) ) Earnings from discontinued operations, net of tax Net earnings (loss) $ $ ) Basic earnings (loss) per share: Net loss from continuing operations $ ) $ ) Net earnings from discontinued operations Net earnings (loss) $ $ ) Diluted earnings (loss) per share: Net loss from continuing operations $ ) $ ) Net earnings from discontinued operations Net earnings (loss) $ $ ) Some earnings (loss) per share amounts may not add due to rounding. See accompanying notes to condensed consolidated financial statements. 5 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (Dollars in thousands) For the Three Months ended December 31 Net earnings (loss) $ ) $ Other comprehensive income (loss): Change in foreign currency translation adjustment ) Unrealized gain (loss) on interest rate swap ) Other comprehensive income (loss) ) Comprehensive income (loss) $ ) $ See accompanying notes to condensed consolidated financial statements. 6 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (Dollars in thousands) For the Nine Months ended December 31 Net earnings (loss) $ $ ) Other comprehensive income (loss): Change in foreign currency translation adjustment ) ) Unrealized gain (loss) on interest rate swap (5 ) Other comprehensive loss ) ) Comprehensive income (loss) $ $ ) See accompanying notes to condensed consolidated financial statements. 7 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY NINE MONTHS ENDED DECEMBER 31, 2015 (Unaudited) (Dollars in thousands) Accumulated Common Stock Additional other Treasury Stock Number paid-in Retained comprehensive Number Total of shares Amount Capital Earnings income of shares Amount Equity Balances at March 31, 2015 $ 591,798 Employee stock awards, benefit plans and other issuances 897,825 90 - - Tax impact of stock options, warrants and restricted stock - Non-cash share-based compensation from continuing operations 5 - Non-cash share-based compensation from discontinued operations - Restricted stock units vested 99 - Acquisition of treasury stock - Comprehensive loss: Foreign currency translation - Unrealized gain on interest rate swap - Net earnings - Balances at December 31, 2015 See accompanying notes to condensed consolidated financial statements 8 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the Nine Months ended December 31 Cash flows from operating activities: Net earnings (loss) $ $ ) Less: Earnings from discontinued operations, net of tax ) ) Adjustments to reconcile net loss to net cash from provided by operating activities: Depreciation and amortization Loss (gain) on disposal and impairment of goodwill and other assets ) Deferred income taxes ) ) Non-cash share-based compensation expense Changes in operating assets and liabilities: Accounts receivable, net ) Other assets ) Deferred costs ) ) Accounts payable and other liabilities ) Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Capitalized software development costs ) ) Capital expenditures ) ) Data acquisition costs ) ) Net cash paid in acquisitions ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments of debt ) ) Sale of common stock, net of stock acquired for withholding taxes ) Excess tax benefits from stock-based compensation - Acquisition of treasury stock ) ) Net cash used in financing activities ) ) Net cash used in continuing operations ) ) Cash flows from discontinued operations: Net cash provided by operating activities Net cash provided by (used in) investing activities ) Net cash used in financing activities ) ) Net cash provided by discontinued operations Net cash provided by (used in) continuing and discontinued operations ) Effect of exchange rate changes on cash ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 9 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) (Dollars in thousands) For the Nine Months ended December 31 Supplemental cash flow information: Cash paid during the period for: Interest $ $ Income taxes Payments on capital leases and installment payment arrangements Prepayment of debt - Other debt payments See accompanying notes to condensed consolidated financial statements. 10 ACXIOM CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: These condensed consolidated financial statements have been prepared by Acxiom Corporation (“Registrant,” “Acxiom” or the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC” or the “Commission”).In the opinion of the Registrant’s management all adjustments necessary for a fair presentation of the results for the periods included have been made and the disclosures are adequate to make the information presented not misleading.All such adjustments are of a normal recurring nature.Certain note information has been omitted because it has not changed significantly from that reflected in Notes 1 through 19 of the Notes to Consolidated Financial Statements filed as part of Item 8 of the Registrant’s annual report on Form 10-K for the fiscal year ended March 31, 2015 (“2015 Annual Report”), as filed with the Commission on May 27, 2015.This quarterly report and the accompanying condensed consolidated financial statements should be read in connection with the 2015 Annual Report.The financial information contained in this quarterly report is not necessarily indicative of the results to be expected for any other period or for the full fiscal year ending March 31, 2016. Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States (“U.S. GAAP”).Actual results could differ from those estimates.Certain of the accounting policies used in the preparation of these condensed consolidated financial statements are complex and require management to make judgments and/or significant estimates regarding amounts reported or disclosed in these financial statements.Additionally, the application of certain of these accounting policies is governed by complex accounting principles and their interpretation.A discussion of the Company’s significant accounting principles and their application is included in Note 1 of the Notes to Consolidated Financial Statements and in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, of the Company’s 2015 Annual Report. Reclassifications During the quarter ended June 30, 2015, the Company reviewed its classification of expenses in its statement of operations and made several changes in an effort to bring added transparency to its reporting. Expenses for prior periods have been reclassified to conform to the current-year presentation. The reclassifications had no effect on loss from operations, loss from continuing operations before income taxes, or net loss. The following is a summary of the reclassifications for the quarter and year-to-date periods ended December 31, 2014: Additional categories of operating costs and expenses in the Consolidated Statement of Operations:The Company has segregated research and development costs previously reported as a component of cost of revenue and has separated selling, general and administrative into sales and marketing and general and administrative.In addition, the Company added a gross profit subtotal to its Consolidated Statements of Operations. Reclassification of operating costs and expenses:The Company previously classified all account management functions (which include activities supporting existing client relationships and managing client service activities, as well as responsibilities for existing client contract extensions and up-sell) and all IT project management activities as cost of revenue.As the Company is now disaggregating its operating results into more granular categories of costs, and as a result of activities during fiscal 2015 to clarify and segregate account management roles between those supporting existing client relationships and those focused on existing contract extensions and upsell and IT project management roles between client-facing and internal projects, certain costs are presented in a new category.Account management costs supporting contract extension and upsell are now classified as sales and marketing, and internal IT project management costs are now classified as general and administrative.Accordingly, prior year amounts have been reclassified to conform to the current presentation. Operating costs and expenses are now classified in the following categories in the Consolidated Statements of Operations: · Cost of revenue includes all direct costs of sales such as data and other third party costs directly tied to revenue.Cost of revenue also includes operating expenses for each of the Company’s operations cost centers such as client services, account management, agency, consulting, IT, data acquisition, and product operations.Finally, cost of revenue includes amortization of internally developed software. 11 · Research and development includes operating expenses for the Company’s engineering and product/project management functions supporting research, new development, and related product enhancement. · Sales and marketing includes operating expenses for the Company’s sales, marketing, and product marketing cost centers. · General and administrative represents operating expenses for all corporate costs centers, including finance, human resources, legal, corporate IT, and the corporate office. The following table summarizes the reclassification activity for the three months ended December 31, 2014 (dollars in thousands): As previously reported1 Category expansion Account management reclass IT reclass and other As currently reported Cost of revenue $ $ ) $ ) $ ) $ Research and development $
